Per Curiam.
The assignments of error are all directed at errors supposed to have been committed in the trial, and which can only be presented for review by bills of exceptions.
The printed book furnished the court shows no bill of ex-tions signed by the trial judge.
Under the settled practice of this court, the alleged errors cannot be considered. Davis v. Littel, 35 Vroom 595.
No error being shown, the judgment must be affirmed.
*824For affirmance — The Chancellor, Dixon, Garrison, Fort, Pitney, Swayze, Bogert, Vredenburgi-i, Vroom, Green, Gray. 11.
For reversal — Nono.